ON PETITION FOR REHEARING WITH SUGGESTION FOR REHEARING EN BANC
ORDER
A panel decided this case on August 8, 1996. On August 22, 1996, the plaintiffs-*1349appellants filed a petition for rehearing and suggestion for rehearing en bane. Subsequently, the judges on the panel voted to deny the petition for rehearing, and a vote was requested on the suggestion for rehearing en banc. A majority of the active members of the court have voted to deny rehearing en banc. Chief Judge POSNER and Circuit Judges EASTERBROOK, MANION, ROVNER, and DIANE P. WOOD voted to grant rehearing en bane.
It Is TheebfoRe ORDERED that the petition for rehearing is hereby Denied. Because a majority of judges voted to deny rehearing en banc, the suggestion to do so is also Denied.